DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because there appears to be a typo at “an middle”. However, this should be amended to read --the middle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the inner mast profiles" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the middle mast upper cross-tie" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the connection" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a pair of lift chain pulleys”, it is unclear if this is the same as the laterally symmetrically positioned “lift chain pulleys” of the pair of lift chains already claimed in claim 1. 
Claim 4 recites “a pair of free-left chain pulleys”, it is unclear if this is the same as the laterally symmetrically positioned “free-lift chain pulleys” of the pair of free-lift chains already claimed in claim 1.
Claim 6 recites the limitation "the connection" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “an middle mast upper cross-tie”, it is unclear if this is the same limitation already claimed in claim 1.
Claim 7 recites the limitation "the rods" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US Pat No 6,193,015 B1). Kato discloses a full free-lift triplex forklift mast assembly (fig. 6, not shown in fig. 6 but fig. 1 shows the sprockets and chains arrangment) with increased operator forward view, including an outer mast (85), a middle mast (87), an inner mast (49) and a carriage (97), comprising: 
Re claim 1, a pair of lift cylinders (95), located rearwardly of the outer mast (fig. 6), mounted on top of a lower cross-tie (93), which upon commands from the operator extend or retract (95 is described as a lift cylinder therefore would extend or retract accordingly), thus move the middle mast accordingly in a vertical direction (similar to how 17 is moving 3 shown in fig. 1), without said lift cylinders obstructing the space between the inner mast profiles (fig. 6); a pair of lift chains (chain 21 associated with each sprockets 19 shown in fig. 1), driving the inner mast in a vertical direction (similar to how 5 is moving vertically shown in fig. 1), with each connected to an outer mast chain anchor (fig. 1 shows 21 being anchored to 1, this would be equivalent to the anchor shown as a triangular flange on the side of 85 in fig. 12) on one end, and to a multifunctional lift base on the other end (fig. 1 shows 21 being anchored to 5, this would be equivalent to the multifunctional lift base shown as T-shaped flange and parts 89,105 of inner mast 49 in fig. 10), disposed over laterally symmetrically positioned lift chain pulleys (19), which are mounted to the middle mast upper cross-tie rearwardly of the middle mast (the pulleys would be mounted to the cylindrical bar extending down from the upper cross-tie of middle mast 87 in fig. 11), without said lift chains obstructing the space between the inner mast profiles (the attachment point for the chain onto the multifunctional lift base is at the back side of the inner mast shown in fig. 10, 
Re claim 2, comprising a pair of outer mast chain anchors (shown as a triangular flange on the side of 85 in fig. 12; the other anchor is hidden behind the upper cross tie), fixed laterally symmetrically to each outer mast profile, which secures one end of each lift chain, thus realizing the connection of the lift chains with the outer mast (fig. 12).
Re claim 3, 
Re claim 4, comprising of a pair of free-lift chain pulleys (13) mounted to the top ends of each free-lift cylinder rod (fig. 6 shows a pair of cylinders 53 while fig. 1 shows equivalent of the pulley being supported on rod 11), for free-lift chains to be applied thereover, with said free-lift chains providing maximized forward visibility through the mast assembly (figs. 1 and 6).
Re claim 5, comprising of a pair of multifunctional lift bases (two sets of T-shaped flange and part 105 of inner mast 49 in fig. 10) mounted to the inner mast which position the free-lift cylinders (105 supports the free-lift cylinder) symmetrically behind the inner mast profiles, providing maximized forward visibility through the mast assembly, without free-lift cylinders obstructing the space between the inner mast profiles (fig. 10), in addition to providing symmetric connection points for the lift chains (T-shaped flange serves as the connection points for the lift chains) rearwardly of the inner mast and laterally outwardly from each of the inner mast profiles (fig. 10).
Re claim 6, comprising of a pair of carriage anchors (similar to the interface between 15 and 7 shown in fig. 1; fig. 6 indicates that there would be a pair of anchors associated with a pair of free-lift cylinders 53), mounted to each carriage lift bracket (97,101), which secures one end of each free-lift chain (15), thus realizing the connection of the free-lift chains with the carriage.
Re claim 7, comprising of an middle mast upper cross-tie (upper cross-tie shown in fig. 11) for the middle mast, which does not interfere with the vertical movements of the inner mast, free-lift cylinders, free-lift chains and the inner mast chain anchors, during mast extension phase (figs. 1 and 6), along with providing connection points for the rods of lift cylinders (fig. 1 shows the rod of 17 engaging with the upper cross-tie, this engagement would be similar to the rods of cylinders 95 in fig. 6) and lift chain pulleys (pulleys would be 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654